                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                     January 04, 2019
                                IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

SIEMENS PRODUCT LIFECYCLE                              '
MANAGEMENT SOFTWARE INC.,                              '
    Plaintiff,                                         '
                                                       '
v.                                                     '         CIVIL ACTION NO. H-18-2344
                                                       '
DOES 1-107,                                            '
    Defendants.                                        '

                                                     ORDER

           It is hereby ORDERED that the deadline for the parties= Joint

Discovery/Case Management Plan is extended to March 13, 2019, and the initial

conference is rescheduled to March 18, 2019, at 2:00 p.m.

           SIGNED at Houston, Texas, this 4th day of January, 2019.




                                                                    NAN Y F. ATLAS
                                                           SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\2344RESETIPTC2.WPD   190104.1301
